Justice SCHROEDER,
Dissenting.
I respectfully dissent from that portion of the opinion that determines that suppression is the appropriate remedy for the statutory violation that occurred. The district court *188determined that the activities of the Tax Commission employees in the execution of the search warrants did not substantially comply with the statutory scheme requiring peace officers to execute search warrants. Accepting that there was a statutory violation, the suppression of the evidence is too draconian for the misstep that took place.
It is clear that Tax Commission employees could have assisted in the preparation of the documentation for the search warrant and could have assisted in its execution. They went beyond that role, but there are several factors that weigh' against suppression as a remedy. The Tax Commission employees acted openly. They did not act covertly or attempt to conceal the roles they played. This was a mistake, not a series of acts calculated to violate Card’s rights. Their activity in obtaining the warrant was known to the judge who issued the warrant and not questioned. In fact probable cause for issuance of the warrant was shown. That should be a primary focus in the process. Card was not subjected to a baseless search by rogue agents. A court found probable cause for the search. The same intrusions into Card’s privacy would have occurred had the sheriffs deputies taken a more active part in supervising the activity. The search was not unreasonable; it was based upon a showing of probable cause.
Suppression of evidence is a court created remedy when governmental officials have acted improperly and there appears to be no other adequate remedy to persuade compliance with constitutional standards. Extending the reach of the remedy of suppression in this case of a statutory violation based on a mistake by the Tax Commission employees as to their authority is too extreme. The assumption is that the harsh remedy of suppressing otherwise valid evidence is necessary to deter future wrong conduct of a similar nature. No such need has been shown in this case. There is no pattern of improper behavior before the Court. Should a pattern develop, suppression might be the only effective method of deterrence, but at this point the remedy exceeds the need.